Title: From George Washington to the Continental Congress Committee of Conference, 8 January 1779
From: Washington, George
To: Continental Congress Committee of Conference


  
    Gentlemen
    Philadelphia 8th January 1779
  
As the Resolve of Congress appointing you a Committee to confer with me extends the object of the conference to the general operations of the next Campaign, I have taken the liberty to throw together a few imperfect Minutes of those Heads which will require your attention—These Minutes only comprehend general Ideas upon which the several points may be taken up; but in the course of the conference, as far as may rest with me to do it, I shall be ready to give a detail of any particulars which may be deemed necessary. I have the honor to be with the greatest Respect Gentn Your most obt Servt

  Go: Washington

